          Case 1:19-cv-04826-AJN Document 81 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/21/2020

 GE Transportation Parts, LLC,

                        Plaintiff,
                                                                     19-cv-4826 (AJN)
                –v–
                                                                          ORDER
 Central Railway Manufacturing, LLC,

                        Defendant.


ALISON J. NATHAN, District Judge:

       On August 19, 2020, Plaintiff filed a motion to dismiss Defendant’s amended
counterclaims. Pursuant to Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or
before August 29, 2020, Defendant must notify the Court and its adversary in writing whether
(1) it intends to file an amended pleading and when it will do so or (2) it will rely on the pleading
being attacked. Defendant is on notice that declining to amend its pleadings to timely respond to
a fully briefed argument in Plaintiff’s August 19 motion to dismiss may well constitute a waiver
of the Defendant’s right to use the amendment process to cure any defects that have been made
apparent by Plaintiff’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC.,
797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to
amend has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If Defendant chooses to amend, Plaintiff may then (a) file an answer to Defendant’s
counterclaims; (b) file a new motion to dismiss; or (c) submit a letter stating that they rely on the
initially-filed motion to dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

       SO ORDERED.

Dated: August 20, 2020                      __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge
